[J-105-2020] [MO: Saylor, C.J.]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                   MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                     :   No. 33 MAP 2020
                                                   :
                        Appellant                  :   Appeal from the Order of the
                                                   :   Superior Court at No. 3538 EDA
                                                   :   2018 dated August 21, 2019,
                 v.                                :   Reconsideration Denied October 25,
                                                   :   2019, Reversing the Judgment of
                                                   :   Sentence dated June 19, 2017 of
 H.D.,                                             :   the Bucks County Court of Common
                                                   :   Pleas, Criminal Division, at No. CP-
                        Appellee                   :   09-CR-0005878-2016 and
                                                   :   Remanding for a New Trial.
                                                   :
                                                   :   ARGUED: December 2, 2020


                                    DISSENTING OPINION


JUSTICE MUNDY                                              DECIDED: March 25, 2021
         I respectfully disagree with the majority’s decision insofar as it declines to honor

the plain language of Section 2904(b)(1), and find that an objectively reasonable belief is

required to constitute a defense under the statute.            The majority’s interpretation

necessitating only a subjective belief contravenes the objectively reasonable standard

which permeates our law, and with which we typically interpret our statutes. In a myriad

of ways, reasonability and objectivity are the touchstones of our laws. Indeed, in many

other areas of the law, we repeatedly rely on a reasonableness inquiry as a default.

Nevertheless, today’s decision allows defendants to satisfy a less demanding burden,

that of merely an unreasonable belief, that brings with it the added risk of malfeasance.

         In eschewing this objective standard set forth by the Commonwealth, the majority

points out that Section 2904 does not contain the particular language explicitly specifying
such an interpretation. Maj. Op. at 9 (“[W]hile the Commonwealth correctly highlights that

the Legislature has explicitly required a reasonable belief to support justification defenses

under Chapter 5 of the Crimes Code . . . this in no way supports a rule that all justification

defenses should be predicated upon a reasonable belief. Instead, Chapter 5 illustrates

that the General Assembly knows how to insert a reasonable belief element into a defense

when that is its intention.”).     However, the same can be said for the majority’s

interpretation of the statute applying a subjective belief standard. Had the General

Assembly intended us to allow unreasonable beliefs as a defense, it surely would have

specified so. As this Court has articulated, the statutes of this Commonwealth must be

construed in accordance with the rules of statutory construction. When interpreting a

statute, our objective is to give full effect to its plain language. 1 Pa.C.S. § 1921. Plainly,

the language of this statute does not prescribe a tolerance of honest but unreasonable

beliefs. Such direction is conspicuous, given the law’s usual preference for objectivity.

       As its justification for finding that the belief requirement of Section 2904(b)(1)

follows a subjective standard, the majority relies on the General Assembly’s adherence

to the text of the Model Penal Code to deduce that the General Assembly must have

intended to adhere to the same policy initiatives. Majority Op. at 8-9 (“We decline the

Commonwealth’s invitation to infer that the General Assembly blindly patterned Section

2904(b)(1) after Section 212.5 of the Model Penal Code, without any apprehension of the

overt policy choice underlying that provision which was made manifest in its terms.”).

Respectfully, I do not agree. It is undoubtedly true that the Model Penal Code intended

to afford latitude to parents in an emotionally charged situation. Maj. Op. at 8 (citing MPC

& Commentaries, pt. II, § 212.4, cmt. 3, at 259 (“[I]t was thought preferable to preclude

conviction of this offense merely on proof of negligence, and [the relevant defense]

therefore requires only an honest belief that the actor’s conduct was ‘necessary to




                            [J-105-2020] [MO: Saylor, C.J.] - 2
preserve the child from danger to its welfare.’”)). However, in my opinion, the General

Assembly neither adopts nor refutes the policy initiatives espoused in the Model Penal

Code. It simply does not specify. Our legislature has given us no reason to abandon the

objectively reasonable basis with which we typically interpret our statutes in the name of

a policy it does not note.1 See 18 Pa.C.S. § 2904, Westlaw Editor’s and Revisor’s Note,

Uniform Law: This section is similar to § 212.4 of the Model Penal Code (emphasis

added).

       Lastly, I disagree with the majority’s conclusion, under the guise of a statutory

construction analysis, that the General Assembly intended to import a subjective test. As

the majority concludes, “it is not irrational for the Legislature to credit the explicit premises

of the model law from which Section 2904(b)(1) was derived, i.e. that consideration should

be given to the emotional dynamic of custody disputes, and that the courts’ contempt

powers are sufficient to address unreasonable belief intrusions upon child custody falling

short of kidnapping.” Maj. Op. at 9. In so stating, the majority references the well-

established principle to which this Court is bound: that, when ascertaining the legislature’s

intent, we must presume “the General Assembly does not intend a result that is absurd .

. . or unreasonable.” 1 Pa.C.S. § 1922. However, I find this policy no more or less

reasonable than the competing policy espoused by the Commonwealth, which would

protect the interests of the remaining parent, whose custody has been hindered. Simply

put, I do not find the majority’s logic compelling enough to abandon the usual principles



1 The majority notes, “it would be extraordinary for lawmakers to attempt to impose a
materially different connotation on borrowed terminology without saying so.” Maj. Op. at
9. However, as stated infra, I find it equally as extraordinary that the statute would be
read to include reasonable and unreasonable beliefs. Without a doubt, reading Section
2904(b)(1) so as to encompass subjective beliefs severely curtails the prosecution of this
crime since the conduct this section excuses is nearly coterminous with the actions the
General Assembly intended to criminalize.


                             [J-105-2020] [MO: Saylor, C.J.] - 3
that guide the construction of our statutes. Accordingly, for the aforementioned reasons,

I respectfully dissent.




                           [J-105-2020] [MO: Saylor, C.J.] - 4